DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
Claim(s) 21-48 is/are directed to statutory methods and systems, however the claims are further directed toward a judicial exception, namely an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because nothing in the asserted claims purports to improve the functioning of the computer itself or effect an improvement in any other technology or technical field.  The claim(s) is/are directed to the abstract idea of identifying and displaying inventory for a perishable food item.  This is a certain method of organizing human activity similar to collecting and comparing known information, which is an abstract idea, (see Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057 (Fed. Cir. 2011)).  It is also similar to collecting information, analyzing it, and displaying certain results of the collection and analysis, (see Electric Power Group, LLC v. Alstom, 830 F.3d 1350 (Fed. Cir. 2016)).  
	The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se, i.e. control system, display, digital menu board, indication signal, etc., amount(s) to no more than implementing the abstract idea on a generic computer system. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a practical application of the abstract idea. The claims fail to recite limitations that amount to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 21-48 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Otto et al., U.S. 2008/0313052.
21.    (New) A method for managing inventory of at least one perishable food item, the method comprising:
identifying, with a control system, (see Otto, ¶ 27), at least one of an order for, or sale of, at least one perishable food item, (see Otto, ¶ Abstract, ¶ 2)(disclosing an apparatus for selling an aging food product); and
transmitting an item-to-be-produced signal to a food preparation display system based on the at least one of the order for, or sale of, the at least one perishable food item, (see Otto, ¶ 153-54)(disclosing a request to place an order for a food product for sale).
determining at the control system, based on the Item-to-be-produced signal, a quantity of the at least one perishable food item available for sale, (see Otto, ¶ 87, 88)(disclosing inventory data);
transmitting, from the control system to a digital menu board, an availability signal based on the quantity of the at least one perishable food item for sale, (see Otto, ¶ 25, 118)(disclosing inventory data and a presentation element to place an order); and
in response to receiving the availability signal, displaying in real time, at the digital menu board, a graphic indicating an availability for sale of the at least one perishable food item, (see Fig. 2 #204)(disclosing a list of retail locations able to fulfill an order).


22.    (New) The method of Claim 21, further comprising:
displaying, at the digital menu board, the quantity of the at least one perishable food item available for sale, (see Otto, ¶ 88).

23.    (New) The method of Claim 22, further comprising predicting, with the control system, a future sales need for the at least one perishable food item, (see Otto, ¶ 82-83).

24.    (New) The method of Claim 21, further comprising:
determining, with the control system, a quantity of the at least one perishable food item that remains unsold after a predetermined time frame, (see Otto, ¶ 82-83); and
updating, with the control system, historic information to indicate overproduction of the at least one perishable food item, (see Otto, ¶ 82-83).

25.    (New) The method of Claim 21, further comprising:
receiving, at the control system, the order for the at least one perishable food item; and comparing, with the control system, a sold indication signal to a predetermined saleable product inventory level for the at least one perishable food item, (see Otto, ¶ 25).

26.    (New) The method of Claim 25, further comprising transmitting the sold indication signal from the control system to a digital menu board, (see Otto, ¶ 88).

27.    (New) The method of Claim 25, further comprising:


28.    (New) The method of Claim 27, further comprising:
monitoring, with the control system, a time between the production indication signal and a current time; and determining, with the control system, a non-saleable quality of the at least one perishable food item based on the time between the production indication signal and the current time, (see Otto, ¶ 59).

29.    (New) The method of Claim 28, further comprising transmitting a non-saleable quality signal from the control system to the food preparation display system when the non-saleable quality is determined, (see Otto, ¶ 59).

30.    (New) The method of Claim 27, further comprising:
determining, with the control system, a current inventory of the at least one perishable food item based on at least one of the sold indication signal or the production indication signal; and transmitting, from the control system to a digital menu board, a display signal to remove at least one of the at least one perishable food item from the digital menu board when the current inventory is equal to a threshold inventory, (see Otto, ¶ 82, 88).

31.    (New) The method of Claim 27, further comprising transmitting advertisement programming from the control system to a digital menu board when available inventory of the at least one perishable food item is detected based on the production indication signal, (see Otto, ¶ 82, 88).

32.    (New) The method of Claim 21, further comprising:
determining, with the control system, an age of the at least one perishable food item; and transmitting, from the control system to the food preparation display system, a signal to remove the at least one perishable food item from inventory when the age of the at least one perishable food item is greater than a threshold age, (see Otto, ¶ 82, 88).

45. (New) The method of claim 21, further comprising:
determining, by the control system, an inventory of the at least one or more perishable food item available for sale, (see Otto, ¶ 25)(disclosing inventory data); and
determining, by the control system, that the quantity of the at least one perishable food item, (see Otto, ¶ 2), available for sale is less than the inventory of the at least one or more perishable food item available for sale, (see Otto, ¶ 153-54)(disclosing a query about the availability of a food product for sale).

46. (New) The method of claim 45, further comprising updating, by the control system, the inventory of the at least one or more perishable food item available for sale based on the availability for sale of the at least one perishable food item, (see Otto, ¶ 41)(disclosing items available for viewing on the GUI).

As per claims 33-44, 47 and 48 these claims contain the same or similar features as claims 21-32 rejected above, and therefore the rejection of the above claims is applied herein by reference.

Response to Arguments
2/22/2021 have been fully considered but they are not persuasive. As per applicant’s 101 arguments, the amended claims recite generic control systems and digital menu boards. The amended claims also recite well-known data related to selling perishable food items such as quantity, availability, date, etc.  “Here, the claims are clearly focused on the combination of those abstract-idea processes.  The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions.  They are therefore directed to an abstract idea”, (see Electric Power Group). Additional citations have been provided above in response to Applicant’s recent amendments.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285.  The examiner can normally be reached on weekdays between 10 and 6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL S GLASS/Primary Examiner, Art Unit 3627